DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Acknowledgement is made of the Applicant’s claim of foreign priority to application EP19185690.5 filed 11 July 2019. Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Examiner’s Note
Applicant's amendments and arguments filed 22 November 2021 are acknowledged and have been fully considered. The Examiner has re-weighed all the evidence of record. Rejections and/or objections not reiterated from previous office actions are hereby withdrawn. The following rejections and/or objections are either reiterated or newly applied. They constitute the complete set presently being applied to the instant application. In the Applicant’s response, filed 22 November 2021, it is noted that claim 4 has been amended to remove limitations and claims 16-21 have been newly added. Support can be found in the claims as originally filed. No new matter has been added.

Status of the Claims
Claims 1, 4-7, and 9-21 are pending.
Claims 1, 4-7, and 9-21 are rejected.

Declaration Under 37 CFR 1.132
	Acknowledgment is made of the Declaration filed under 37 CFR 1.132 on 22 November 2021 (Sander Declaration). The data presented in the declaration includes previously provided Table A which compares various compositions comprising PMD, icaridin, and/or glucam. Table B is newly provided and includes three new experiments testing different ratios of PMD and glucam. These data appear to show an improvement in repellency from a 10%/0.5% (PMD/glucam) composition to a 10%/1% composition but then show no significant change when increasing the glucam up to 2%. Reducing the amount of PMD to 5% has a moderate improvement in repellency. These data, however, are still insufficient in establishing an unexpected result. 
The Applicant has shown, in Table A, a composition (E2) comprising PMD (10%), icaridin (20%), and Glucam (0.5%) wherein the time to first bite is about 8 hours. PMD and icaridin, in the same amounts individually, do not protect for longer than 4 hours each. New data provided shows a moderate increase in protection when increasing glucam to 1% or 2%, but no significant difference between either 1% or 2%. Protection using Glucam, alone, is still not shown. Glucam is taught as a fixative and enhancing agent and is demonstrated by the Applicant as enhancing icaridin and not PMD, so it is not expected to have insect repellant properties on its own. That being said, synergy is still unclear. The Applicant has not shown the time to first bite for a combination of PMD and icaridin without Glucam, which would establish the baseline efficacy without the fixative agent, nor has data been provided for icaridin (20%) with Glucam (0.5%) to 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 4-7, and 9-15 stand rejected under 35 U.S.C. 103 as being unpatentable over Lee (BioMed Research International, Volume 2018, Article ID 6860271, pgs 1-9) in view of Songkro et al. (J. Med. Entomol. 2012, 49(3), 672-677) in view of Sorns et al. (US 2009/0082284).
The Applicant claims, in claim 1, a composition comprising i) icaridin (10-30%), ii) PMD (5-20%) and optionally at least one further Arthropoda repellent compound, and iii) PPG-20 methyl glucose ether (0.1-1.5%) and optionally a further polyol compound. In claim 4, the polyol is narrowed but is still optional and not further required to be present. Claim 5 requires i) and ii) to be present in a total of from 20-60%. Claim 6 requires the total amount of polyols present in amounts of from 0.2-20%. In claim 7, the icaridin and 
Lee teaches safe and effective repellents against arthropods comprising plant essential oils as an alternative to synthetic repellents (abstract). DEET and picaridin (aka icaridin) are repellents that work as olfactory agonists or antagonist, via modulating ORx activity (pg 2, ¶3). Citronella oil, a major component of insect repellents, is typically comprised in a commercial repellant that contains up to 64% of p-menthane-3,8-diol (PMD) which is primarily responsible for the efficacy and protection against insects and arthropods (pg 2, ¶6-pg 3, ¶1). PMD is a highly effective and long-acting mosquito repellent, similar to DEET (pg 4, ¶7). Picaridin works just as well as DEET at 20% (pg 5, Table 1). Cream-based and polymer mixture-based formulation led to an increase in the repellent effect (pg 3, ¶1). An increase in repellent efficiency was also reported when fixative agents were used (pg 3, ¶3- pointing to Songkro as a reference).

Songkro teaches that Glucam P-20 (aka PPG-20 methyl glucose ether) is a fragrance fixative similar in function to vanillin and Fixolide (abstract). When used at 10%, the inclusion of Glucam P-20 in citronella oil lotion increased the protection time up to double the time without the fixative (pg 676, Table 3). That being said, Glucam P-20 does show effective results when used in a range from 2.5-10% (pg 676, Table 3; Fig. 3). The overall composition of Songkro comprises citronella oil (10%), Glucam P-20 (10%), Cremophor A6, Cremophor A25, Uniphen P-23 (preservative), glycerin (5g, humectant, 5% by weight), and water (pg 673, ¶7- pg 674, 18 ¶3). Songkro teaches a pH range of from 3.25-4.89 (pg 674, ¶9).
Sorns teaches an emulsion that is suitable for use in insect repellant wipes [0211] wherein the composition comprises a humectant selected from the group comprising glycerol (aka glkycerin) and PEG-8 [0181].
It would have been prima facie obvious to prepare the repellent composition of Lee comprising any mixture of repellents selected from picaridin, DEET, and PMD (found in citronella oil repellants) and combine it with the composition of Songkro, which provides the added benefit of increased protection time on the skin. It would be obvious to include the components of Lee into the composition of Songkro since the active agents are all taught as being arthropod repellents that are suitably used together or interchanged. Generally, it is prima facie obvious to select a known material for incorporation into a composition, based on its recognized suitability for its intended use (see MPEP § 2144.07). The resulting composition would comprise picaridin, DEET, 
Regarding claim 1, it would have been obvious to include Glucam P-20 in an amount of 1.5%, since the range of 2.5-10% is taught in the art as being effective and 1.5% is reasonably close to 2.5%. A prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close. Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 783, 227 USPQ 773, 779 (Fed. Cir. 1985) (See MPEP 2131.03 (III)).
Regarding claim 11, Sorns teaches that PEG-8 is an alternative humectant to using glycerol in compositions that can be used as insect repellants. Generally, it is prima facie obvious to substitute one equivalent component or process for another, each of which is taught by the prior art to be useful for the same purpose (see MPEP 2144.06). Therefore, it would have been obvious to replace the glycerol of Songkro (used in 5 wt%) with the PEG-8 of Sorns to achieve the same effect of a humectant in the composition. Claims 1-15 are accordingly rejected as being obvious in view of the above prior art.

Response to Arguments
Applicant's arguments filed 22 November 2021 have been fully considered but they are not persuasive. The Applicant argues, on pages 5-6 of their remarks, that the prior art teaches away from including PPG-20 methyl glucose ether in an amount within the claims ranges.


The Applicant argues, on page 6 of their remarks, that the Sander Declaration provides evidence of an unexpected effect when using PPG-20 methyl glucose ether at 0.1-1.5% as compared to 2.0%.
In response, see above for an analysis of the Sander Declaration.

Claims 1, 4-7, 9-10, and 12-21 are rejected under 35 U.S.C. 103 as being unpatentable over Lee (BioMed Research International, Volume 2018, Article ID 6860271, pgs 1-9) in view of Songkro et al. (J. Med. Entomol. 2012, 49(3), 672-677) in view of Albright et al. (US 2020/0163334) in view of Viladot Petit et al. (US 2013/0064876) in view of Modak et al. (US 8,293,802).
See above for a description of claims 1, 4-7, 9-10, and 12-15. In claims 16-19 the polyol of claim 1 is present and is PPG-10 methyl glucose ether, propylene glycol, butylene glycol, or pentylene glycol. Claim 21 requires the composition to comprise and additional Arthropoda repellent.
supra, are herein applied in their entirety for the teachings of a repellent composition comprising picaridin, DEET, and/or PMD, along with Glucam P-20 and water.
Lee does not teach further including any of PPG-10 methyl glucose ether, propylene glycol, butylene glycol, or pentylene glycol.
Albright teaches pest repellent compositions (abstract) comprising DEET, picaridin, and/or citronella [0067]. These topical compositions can comprise a skin conditioning agent or emollient to make the external layers of the skin softer and more pliable [0110].
Viladot Petit, which is towards the use of insect repellents [0001], teaches that emollients can be selected from polyols such as pentylene glycol, butylene glycol, and propylene glycol [0038].
Modak teaches that, in addition to propylene glycol, common emollients include Glucam P-20 and Glucan P-10 (col 10, lns 4-25).
It would have been prima facie obvious to prepare the composition of Lee and Songkro comprising picaridin, DEET, and/or PMD, Glucam P-20, and water. More than one insect repellent would have been obvious, thus using both DEET and picaridin is taught by the art, as required by new claim 21. Generally, it is prima facie obvious to substitute one equivalent component or process for another, each of which is taught by the prior art to be useful for the same purpose (see MPEP 2144.06). Albright teaches that topical insect repellents can comprise an emollient to improve the skin softness, thus it would have been obvious to further include an emollient in the invention of Lee, which is a topical composition. Regarding the selection of emollient, any suitable prima facie obvious to select a known material for incorporation into a composition, based on its recognized suitability for its intended use (see MPEP § 2144.07).

Response to Arguments
Applicant's arguments filed 22 November 2021 have been fully considered but they are not persuasive. The Applicant argues, on pages 6-7 of their remarks, that none of Lee, Songkro, or Sorns teach the emollient agents in new claims 16-20.
In response, see above for a new rejection necessitated by the additional claims.

The Applicant argues, on page 7 of their remarks, that Lee is specifically directed to essential oils to be used as an alternative to synthetic repellents and thus teaches away from including a further Arthropoda repellent compound.
The Applicant is erroneously pointing to narrow embodiments expressly disclosed within the prior art reference as representing the sum total of information conveyed by each. Art is art, not only for what it expressly teaches, but also for what it would reasonably suggest to the skilled artisan, including alternative or non-preferred embodiments (see MPEP § 2123). Lee teaches using essential oils as insect repellents but also teaches that DEET and picaridin are repellents that are effective and useful (Table 1). Thus, although essential oils may be preferred, Lee does not teach that synthetic repellents will not work. Therefore, it would have been obvious to use any of the synthetic repellents along with or in addition to essential oils.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW S ROSENTHAL whose telephone number is (571)272-6276. The examiner can normally be reached M-F 8-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian-Yong Kwon can be reached on 571-272-0581. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANDREW S ROSENTHAL/Primary Examiner, Art Unit 1613